Citation Nr: 0405396	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  02-09 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date earlier than February 24, 
1999, for a grant of a total disability evaluation based on 
individual unemployability due to service connected 
disabilities.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel





INTRODUCTION

The veteran retired from the United States Air Force in June 
1979 with more than 20 years of active service.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  June 2001 by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A decision of the Board dated July 11, 2003, denied the 
veteran's claim on appeal.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, upon a joint motion by the veteran-
appellant and the Secretary of Veterans Affairs, vacated the 
Board's decision of July 11, 2003, and remanded the matter to 
the Board for further proceedings.


REMAND

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA provides, inter alia, that, 
upon receipt of a substantially complete application for 
benefits, VA shall notify the claimant of any information, 
and any medical or lay evidence not previously provided to 
VA, which is necessary to substantiate the claim and whether 
VA or the claimant is expected to obtain any such evidence.  
The joint motion by the parties before the Court noted that 
the Board's July 2003 decision did not show that VA had fully 
complied with the notice requirements of the VCAA, and a 
review of the record reveals that the RO did not provide the 
veteran with a VCAA notice letter with regard to the issue on 
appeal.  Therefore, this case must be remanded so that VA may 
comply fully with the notice requirements of the VCAA.    




Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The RO should specifically 
advise the veteran of the evidence 
considered and the reasons and bases for 
the denial of his claim, and then, inform 
him of the nature of evidence necessary 
to substantiate his claim, what evidence 
VA will request on his behalf, and what 
evidence he is requested to provide.  

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran.

3.  VA should review the claims file and 
undertake any additional notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), consistent with all governing 
legal authority.  

4.  Then, the RO should readjudicate the 
claim.  If the benefit sought on appeal 
are not granted to the veteran's 
satisfaction, he and his representative, 
if any, should be furnished a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this REMAND are to afford the veteran due process 
of law and to comply with the notice provisions of the VCAA.  
By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran unless he receives further notice.  The veteran 
has the right to submit additional evidence and argument on 
the matter which the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




